COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re Kidwell & Company, Inc.

Appellate case number:   01-22-00439-CV

Trial court case number: 2021-04668

Trial court:             215th District Court of Harris County

       Relator’s emergency motion to stay the underlying trial court proceedings is DENIED.

Judge’s signature: _____/s/ Sarah B. Landau_______
                                Acting individually


Date: ___June 15, 2022____